Case 5:18-cv-01396-SI\/|H-I\/|LH Document 4 Filed 12/19/18 Page 1 of 1 Page|D #: 13

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

(1) DEMARKUS GRAY,
Plaintiff, 5:18-cv-01396-SMH-MLH

VS.

(1) CREDIT MANAGEMENT LP,

WV\./\/\/\_/\./V\_/

Defendant.

SERVICE RETURNED EXECUTED

I, Niko Imbraguglio, certify that I mailed a copy of the Summons, attached as Exhibit 1,
and Complaint filed in this matter, to the following named defendant by certified mail, addressee
only, return receipt requested, at the address shown below. As shown in Exhibit 2, the defendant
received the service on December 4, 2018.

CREDIT MANAGEMENT LP
4200 International Parkway
Carrollton, TX 75007

/s/ Niko Imbraguglio
Niko Imbraguglio, LSBA #37392

PARAMOUNT LA w

3014 Dauphine St., Ste. A #26107
New Orleans, LA 70117

(504) 321-8383 voice

(918) 895-9774 fax

561 S@paramount-law.net

Attorncy for Plaintiff

 

